Title: From George Washington to Charles Pettit, 2 December 1783
From: Washington, George
To: Pettit, Charles


                        
                            Dear Sir,
                            New York 2d Decr 1783
                        
                        I have been favored with your letter of the 28th ulto. The honor which the Merchants of Philada—have in
                            contemplation to shew me; is very flattering, & deserving of my best acknowledgments. I expect to leave this place
                            on Thursday afternoon or Friday morning, and to be in Philada on Monday:but as there may be an intervention of
                            circumstances not altogether within my controul, I can not speak positively to the day—& have only given this
                            information in conformity to your wishes. I am, &ca
                        
                            G: W——n
                        
                    